Citation Nr: 0929550	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  07-09 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than June 1, 2006 
for the additional dependency allowances for a spouse and 
child.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel
INTRODUCTION

The Veteran served on active military duty from September 
1979 to October 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 administrative decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Hartford, Connecticut.  In that decision, the RO assigned a 
June 1, 2006 effective date for the Veteran's dependency 
benefits.  

In September 2007, the Veteran testified at a Board hearing 
before the undersigned.  A transcript of the hearing has been 
associated with the file.  


FINDINGS OF FACT

1. C.R. was born in December 1991 and the Veteran married 
L.M.G. in September 2004.  

2. On May 10, 2006, the Veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents as part of a claim for 
additional compensation benefits.  

3. Evidence that L.M.G. is the Veteran's dependent spouse and 
that C.R. is the Veteran's dependent child was not received 
prior to May 10, 2006.  


CONCLUSION OF LAW

The criteria for an effective date earlier than June 1, 2006 
for the payment of additional compensation benefits for the 
Veteran's spouse and child have not been met.  38 U.S.C.A. 
§§ 1115, 5110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.4, 
3.31, 3.204, 3.205, 3.400, 3.401 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).  

There are some claims to which the VCAA does not apply, such 
as claims based on allegations that VA decisions were clearly 
and unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).  The VCAA also does not apply to claims 
based on statutory interpretation.  Smith v. Gober, 14 Vet. 
App. 227, 231-2 (2000).  In addition, remand of claims 
pursuant to VCAA is not required when evidentiary development 
has been completed.  Wensch v. Principi, 15 Vet. App. 362, 
368 (2001).  When it is clear that there is no additional 
evidentiary development to be accomplished, there is no point 
in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

In this case, the Veteran has been notified of the evidence 
necessary to successfully prosecute his claim, and has been 
given notice of the laws and regulations governing the claim.  
The Veteran was informed after his original grant of service 
connection in an August 2001 notice letter that he was being 
paid as a Veteran with two dependents.  He was told in that 
letter that he was to let VA know right away if there was any 
change in the status of his dependents.  The Veteran has 
participated in the claims process and has shown his basic 
understanding of what is required to substantiate his claim.  
He has given testimony before the undersigned Veterans Law 
Judge and has been represented by a veterans service 
organization throughout this appeal.  There is nothing in the 
record to suggest that he has not understood the nature of 
his claim and the evidence necessary to substantiate it.  As 
such, the Board is satisfied that the Veteran is not 
prejudiced by any action or inaction on the part of VA and 
will move to an adjudication of the claims on the merits.

All pertinent evidence has been gathered and there is no 
indication that additional pertinent evidence is outstanding.  
This case involves the application of law to certain facts, 
and those facts are already established by the evidence now 
of record and are not in dispute.  Collecting additional 
evidence would not be productive or helpful to the Veteran's 
appeal.  See, Smith 14 Vet. App. at 231-2 (2000).  Therefore, 
no further development of evidence is necessary for this 
appeal and the VCAA requirements are satisfied.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 
6 Vet. App. 426, 429-30 (1994) (where the operation of law is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought).  

II. Legal Criteria 

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  An award of additional compensation for dependents 
based on the establishment of a rating in the percentage 
specified by law for that purpose shall be payable from the 
effective date of such rating, but only if proof of 
dependents is received within one year from the date of such 
rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent 
or more service-connected disability may be entitled to 
additional compensation for a spouse.  38 U.S.C.A. § 1115; 
38 C.F.R. § 3.4(b)(2).  

The effective date of the award of any benefit or increase by 
reason of marriage shall be the date of that event if proof 
is received by VA within a year from the date of marriage.  
38 U.S.C.A. § 5110(n).  Regarding additional compensation for 
dependents, the effective date will be the latest of the 
following dates: (1) date of claim; (2) date the dependency 
arises; (3) effective date of the qualifying disability 
rating provided evidence of dependency is received within a 
year of notification of such rating action; or (4) date of 
commencement of the veteran's award.  38 C.F.R. § 3.401(b) 
(emphasis added).  The earliest that the additional award of 
compensation for a dependent spouse can occur is the first 
day of the month following the effective date.  38 C.F.R. 
§ 3.31.  


III. Analysis

In a July 2001 decision, the Veteran was granted a combined 
evaluation for compensation of 70 percent from November 1, 
2000.  An August 2001 letter notifying the Veteran of his 
grant of benefits reads: "We are paying you as a veteran 
with 2 dependents.  Your payment includes an additional 
amount for your children [K and A].  Let us know right away 
if there is any change in the status of your dependents."  

On May 10, 2006, the Veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents.  In addition to K and A, 
the Veteran added L.M.G. as his spouse, listing September 8, 
2004 as the date of his marriage.  The Veteran provided a 
license and certificate of marriage with September 8, 2004 as 
the date of the marriage.  The Veteran also listed C.R. 
(L.M.G.'s child) as a dependent.  

A May 26, 2006 RO administrative decision shows the RO 
amended the Veteran's disability compensation award and 
included additional benefits for his spouse and children.  
The effective date was listed as June 1, 2006.  This document 
reminded the Veteran to again notify VA if there was a change 
in the number or status of his dependents.  The document also 
requested a public record of birth showing the names of both 
parents for C.R.  The Veteran sent this document along with 
his notice of disagreement in July 2006.  

The Veteran's July 2006 notice of disagreement stated that he 
would like to appeal the effective date of June 1, 2006 
because he was married in September 2004.  The Veteran stated 
that the effective date of compensation should be September 
8, 2004 because "through your website, your customer service 
representatives confirmed that this award would be backdated 
to the date of the marriage."  The Veteran later stated in 
his February 2007 substantive appeal that he forgot to file 
for his wife and step child after he remarried.  At the 
September 2007 hearing, the Veteran asserted that it was 
either December 2004 or January 2005 that he inquired about 
filing for additional dependents though the VA website.  
(Board transcript, p 6.)  

The essential facts are not in dispute here.  The Veteran 
admits he filed for additional dependent benefits and 
provided the requisite documentation in May 2006.  He was 
married in September 2004.  He did not file within one year 
of his marriage as required by 38 U.S.C.A. § 5110(n).  As a 
result, the effective date is the latest of the following 
under 38 C.F.R. § 3.401(b): (1) date of claim; (2) date the 
dependency arises; (3) effective date of the qualifying 
disability rating provided evidence of dependency is received 
within a year of notification of such rating action; or (4) 
date of commencement of the veteran's award.  The facts show 
the latest event was the date of the claim.  Since the 
earliest that the additional award of compensation for 
dependents can occur is the first day of the month following 
the effective date, the Veteran began receiving compensation 
as of June 1, 2006.  38 C.F.R. § 3.31.  

Under these circumstances, the Board must conclude that there 
is no legal basis for an effective date earlier than June 1, 
2006.  The claim for an earlier effective date must be 
denied.  There is no evidence in the file regarding an 
earlier inquiry by the Veteran on the issue of backdating his 
claim to the date of his marriage.  The Veteran has also not 
produced any evidence this inquiry took place.  There is no 
evidence in the file the Veteran was remarried until the May 
2006 Declaration of Status of Dependents form.  While the 
Board is sympathetic with the Veteran's contentions, he did 
not submit the required information until May 2006.  As a 
result, the Veteran's appeal must be denied on the basis of 
lack of entitlement under the law.  


ORDER

An effective date earlier than June 1, 2006 for the payment 
of additional compensation for the Veteran's spouse and child 
is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


